UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7772



ROBERT LEWIS PRICE,

                                           Petitioner - Appellant,

          versus


G. L. WOODARD,

                                            Respondent - Appellee.




                            No. 97-7868



ROBERT LEWIS PRICE,

                                           Petitioner - Appellant,

          versus

G. L. WOODARD,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-134-5-H)
Submitted:   April 16, 1998             Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lewis Price, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) (No. 97-7772). We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a
certificate of appealability and dismiss the appeal in No. 97-7772

on the reasoning of the district court. Price v. Woodard, No. CA-
97-134-5-H (E.D.N.C. Nov. 14, 1997).

     Appellant also appeals the district court's denial of a

certificate of appealability (No. 97-7868). Finding no substantial
showing of the denial of a constitutional right, we further deny a

certificate of appealability and dismiss the appeal in No. 97-7868

on the reasoning of the district court. Price v. Woodard, No. CA-

97-134-5-H (E.D.N.C. Dec. 9, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                3